TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-03-00639-CV



                                   Jennifer Scobie, Appellant


                                                 v.


             Texas Department of Protective and Regulatory Services, Appellee




     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 21577, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its order of termination on October 9, 2003. Appellant filed

her notice of appeal on October 9. On October 16, the Clerk of this Court sent appellant notice

requesting her docketing statement and notifying her that she must request and make payment

arrangements for the appellate record within ten days. In January and February, the Clerk sent

appellant notices that the record was overdue, no arrangements had been made to pay for the record,

and filing fees had not been paid. On February 5, 2004, appellant was asked to submit a status report

by February 16, and was informed that failure to do so would result in dismissal. Appellant has not
responded to any of this Court’s communications. We therefore dismiss the appeal for want of

prosecution. See Tex. R. App. P. 42.3.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Prosecution

Filed: April 8, 2004




                                               2